Citation Nr: 1514821	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a left distal fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1991 to October 1994 and January 1996 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the claim of entitlement to service connection for a left distal fibula fracture and assigned an initial noncompensable rating from July 2008.  The Veteran appealed the assigned rating in this decision and the matter is now before the Board.  The Board notes that an October 2009 rating decision assigned an earlier effective date of May 2007.   

The Veteran testified via videoconference before the undersigned Veterans Law Judge sitting at the RO in Houston in January 2015.

The issues of eligibility for a clothing allowance and eligibility for automobile adaptive equipment have been raised by the record in a March 2015 statement in support of claim form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's residuals of a left distal fibula fracture manifested with no limitation of motion in his left leg and knee, initially and after three repetitions.  His inability to stand or sit for long periods of time, as well as his nearly constant pain, due to his residuals of a left distal fibula fracture have adversely affected his ability to function under ordinary conditions of daily life.  



CONCLUSION OF LAW

The criteria for a compensable evaluation of 10 percent, but not higher, for residuals of a left distal fibula fracture have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256-5274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable rating for his service-connected residuals of a left distal fibula fracture. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from May 2007, the date the Veteran was granted service connection for residuals of a left distal fibula fracture.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system.  The Veteran currently has a noncompensable rating disability rating under DC 5262 (impairment of the tibia and fibula).  Although this diagnostic code does not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2014).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997)

Under DC 5262, for impairment of the tibia and fibula, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee and or ankle disability, a 20 percent rating is assigned for malunion with moderate knee or ankle disability, and a 30 percent rating is assigned for malunion with marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace.  Since this diagnostic code takes into account knee and ankle disabilities, the Board shall address whether the Veteran would receive a higher benefit under diagnostic codes for these disabilities. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period, the record demonstrates that the Veteran's disability picture approximates a disability rating of 10 percent, but not higher, for his residuals of a left distal fibula fracture. 

The Veteran was afforded a VA examination in November 2008 in connection with his claim for service connection for the disability on appeal.  During the examination, the Veteran complained of aching with prolonged standing and intermittent swelling at the end of the day.  The examiner noted that the Veteran did not use a brace or any other aids, that he did not have limitations in activities of daily living or working, that he did not take medication for this disability, and that he did not experience flare-ups or incapacitating events.  

Upon examination of the Veteran's left leg, the examiner noted no obvious deformity, tenderness to palpation, the ankle was stable to inversion and eversion and the Veteran had a negative drawer test.  He had full range of motion with dorsiflexion of zero to 30 degrees, plantar flexion zero to 40 degrees for active, passive, and against resistance.  The examiner noted no pain, fatigue, or incoordination with repetitive motion, the Veteran had intact neurovascular sensory, a normal gait, and he was able to heel toe walk without difficulty.  An x-ray of the left tibia and fibula showed moderate deformity at the distal shaft of the fibula as secondary to an old healed fracture but there were no other significant abnormalities identified.  Ultimately, the examiner concluded that the Veteran had a fractured distal fibula in the left lower leg with minimal symptoms, which included some mild aching with prolonged standing, but no other limitations.  

In a December 2009 statement in support of his claim, the Veteran contended that his left leg was giving him problems such as aching and slight arthritis during different climate or weather changes.  A July 2010 VA emergency room note showed that the Veteran complained of moderate pain in his left lower leg.  Likewise, an October 2011 VA primary care physician's note showed that the Veteran complained of pain in his lower leg joint. 

In April 2011, the Veteran was afforded another VA examination through the upon-fee QTC Medical Services during which the Veteran reported constant, localized pain in his left leg that was aching, sharp, and cramping.  He reported that his pain was an eight out of a possible ten, that it can be exacerbated by standing for long periods of time, and that it relieved spontaneously.  He further stated that he can function without medication, and that he experienced weakness and swelling due to this disability; however, he reported that he did not experience fever, redness, stiffness, giving way, debility, locking, abnormal motion, heat, or drainage.  While the Veteran reported that this disability did not limit his ability to walk overall, he indicated that he was not able to stand, sit, or walk for long periods of time.  

Upon examination, the Veteran's left tibia and fibula showed mild tenderness to palpation over the left lateral distal fibular region.  An x-ray showed an old, healed fracture with a fracture deformity of the middle to distal shaft of the fibula; however, there was no indication of malunion of the os calcis or the astralgus on the left.  Ultimately, the examiner noted that the Veteran's left distal fibula fracture was active, and in addition to recounting the Veteran's subjective factors, the examiner noted that the objective factors included mild tenderness to palpation over the left lateral distal fibula region and normal x-rays.  

A May 2013 VA primary care physician's note showed that the Veteran complained of left ankle pain related to his fibula fracture.  In a June 2013 statement in support of his claim, the Veteran alleged that he had constant, throbbing pain in his left lower leg.  

In a July 2013 statement, the Veteran contended that he should have been afforded a VA examination at a different location because he is a VA employee of the hospital where he received his examination in Houston due to conflict of interest.  The Board notes that the Veteran was given a VA examination for his shoulder disability at the VA hospital in Houston in February 2013; however, this disability is not on appeal before the Board. 

In a February 2014 statement, the Veteran alleged that he was encountering severe pain in his left lower leg, which was exacerbated by driving every day in a manual transmission vehicle.  Also in February 2014, the Veteran sought treatment in a VA emergency room where he complained of chronic, periodic left leg discomfort.

A March 2014 VA orthopedic surgery consultation showed that the Veteran had a left malunited fibula shaft fracture.  The Veteran denied signs of torsional mechanism and instability; however, he reported chronic, intermittent pain since the time of the injury in service.  Upon examination, the Veteran's left leg was noted as being tender over the distal fibula with palpable callus.  The Veteran had good range of motion for his left ankle with a five out of five motor strength distally, palpable pulses, no syndesmosis tenderness, and he was negative for anterior drawer and talar tilt.  An x-ray showed a healed segmental fibula fracture with malunion and an ankle mortise that was intact with preserved fibular length.  The physician noted that no corrective osteotomy was warranted because the Veteran did not show signs of syndesmosis instability or mortise asymmetry.

In June 2014, the Veteran was afforded another VA examination through QTC Medical Services for his left distal fibula fracture disability which included an examination of his left leg and left knee.  The examiner diagnosed him with status post left distal fibula fracture and the Veteran stated that his symptoms had worsened with increase in pain since onset.  The Veteran reported flare-ups and described the impact as having problems with walking and running.  

Upon examination of the Veteran's left knee, his knee flexion was at 140 degrees or greater with no objective evidence of pain on motion, and he did not have any limitation of extension, and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions after which his left knee flexion was 140 or greater and there was no limitation of extension.  Following the repetitive-use testing, the Veteran did not have any additional limitation in range of motion, functional loss, or functional impairment of the knee and lower leg.  Additionally, he did not experience pain on palpation, his muscle strength revealed normal strength both in flexion and extension, his joint stability testing revealed normal results, he did not have evidence or a history of recurrent patellar subluxation/dislocation, and he did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  Moreover, while the examiner noted several meniscal conditions and surgical operations for his right knee, he indicated that the Veteran had no such symptoms or operations associated with his left knee.  The examiner indicated that the Veteran did not use any assistive devices and that there was no evidence of degenerative or traumatic arthritis or patellar subluxation documented; however, the examiner did note evidence of an old healed fracture of distal fibular shaft.  

The examiner indicated that the functional impact of his left leg disability was difficulty standing and walking for extended periods of time.  Moreover, the examiner noted that the Veteran had contributing factors of pain, weakness, fatigability and/or incoordination, but no additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  He indicated that the left distal fibula fracture was healed.  

During the January 2015 Board hearing, the Veteran contended that when clothing rubs against the left fibula area, it irritates the disability.  He also alleged that the residuals of this fibula fracture were making his feet throb.  He stated that he takes medication three times a week for the pain associated with this disability, and that driving a stick-shift vehicle every day exacerbates his symptoms.  He indicated that during the latest VA examination, the examiner did not provide him with a truthful, proper, and complete examination.  Moreover, he indicated that his painful symptoms occur when he sits or stands for too long, and that pain affects him when he's sleeping.  He described the pain as a constant throb and a warm feeling down his leg, and he indicated that on certain morning his feet feel like they are swollen.  He stated that his pain symptoms amount to an eight out of a possible ten on the pain scale and that weather affects his symptoms.  Furthermore, he stated that he worked at a job that requires him to sit for most of the day; however, he is also employed at a part-time job which requires him to stand for about 30 minutes at a time.  

A January 2015 VA primary care note noted that the Veteran wished to have a brace for his left fibula disability.  An x-ray from the same date, which noted that the Veteran complained of a recent increase in pain, showed a healed fracture of the distal diaphysis fibula with no acute osseous or join abnormalities and normal soft tissues. 

In a March 2015 statement in support of his claim, the Veteran contended that he had been experiencing excruciating pain in his left lower leg, ankle, and foot.  He described experiencing intense pain, weakness, cramping, tenderness, and a warm sensation in his left leg, ankle, and foot.  He contended that he had inflammation and flare-ups, which were only temporarily alleviated by medication.  He also contended that his leg had weakened and was consistently sore to the touch in part due to his driving of a manual transmission vehicle.  The Veteran alleged that this disability had prevented him from playing sports and working out, and it had interfered with personal relationships.  He again noted that changes in weather cause throbbing and aches in his bones, joints, and ankle.  Additionally, he alleged that he drags his left foot due to soreness and weakness, and that he cannot rest his left leg against solid objects because it causes his leg to ache.  

Also in March 2015, the Veteran's girlfriend submitted a statement in support of his claim in which she recounted instances where the Veteran did not want to engage in certain physical activities due to his leg disability.  She alleged that massaging or soaking the leg does not alleviate the painful symptoms, which she described as constant aching. 

In light of all of the evidence of record, the Board concludes that the Veteran's residuals of a left distal fibula fracture approximates a disability rating of 10 percent, but not higher, for the entire period on appeal.  Specifically, the Board finds the June 2014 VA examiner's findings highly probative in determining the severity of the Veteran's fibular symptoms because this is the most current medical evidence in the record showing the Veteran's range of motion for his left knee and leg, and his symptoms of additional pain and functional impact associated with this disability.  Moreover, the Board finds the June 2014 VA examiner's findings and opinions to be probative evidence because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history.  The Board also acknowledges the Veteran's consistent lay statements throughout the appeal concerning his painful symptoms and the impact this disability has had on his daily activities, including his part-time job, relationships, and sleep.

While the Veteran's symptoms from June 2014 alone do not indicate that his rating for this disability should be increased pursuant to DC 5262, the Board acknowledges the Veteran's long history of pain and inability to stand, sit, or run for longer periods of time, which warrant a higher disability rating.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, DC 5262; see also Deluca, 8 Vet. App. at 207-08.  The claims file does not contain evidence of left knee or ankle disabilities.  However, the Board's conclusion is buttressed by the fact that almost all of the lay and medical evidence in the claims file indicates that the Veteran's symptoms of pain and inability to stand and sit for long periods of time have had an adverse functional impact on his daily life.  Additionally, the Veteran's statements, as well as those from his girlfriend, in March 2015 indicate that his painful symptoms have persisted after the June 2014 VA examination.  

Moreover, the Board concludes that the Veteran's disability picture has approximated a higher evaluation of 10 percent for the entire period on appeal because the claims file contains evidence of painful symptoms and an inability to be physically active due to this disability since the Veteran filed a claim of entitlement to service connection for this disability in May 2007.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet App. 505.

The Board has also considered whether the Veteran would derive a higher evaluation pursuant to another diagnostic code located in 38 C.F.R. § 4.71a.  The Veteran's current disability picture does not warrant a higher evaluation for this disability under any other diagnostic code located in 38 U.S.C.A. § 4.71a because, as the June 2014 VA examiner found, the Veteran does not have subluxation, lateral instability, dislocated semilunar cartilage with frequent episodes of "locking," pain, effusion of the left knee, or range of motion limitations for his left knee or leg.  Moreover, the claims file does not contain any evidence suggesting left knee ankyloses, symptomatic removal of semilunar cartilage, or genu recurvatum of the left knee or leg.  See 38 U.S.C.A. § 4.71a, DC 5256-5263.  

Likewise, the Board has considered the Veteran's complaints of pain stemming from the residuals of a distal fibula fracture, to include pain in his lower leg, ankle, and foot.  However, the Board notes that a higher evaluation greater than 10 percent for this disability would not be warranted based on any ankle symptoms in this case as there is no indication in the record that the Veteran has ankylosis or limited motion of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calsis or astragalus, or a history of an astragalectomy.  Id. at DC 5270-5274.  Moreover, the Board notes that the Veteran is already service-connected for tinea pedis for his foot-related symptoms, and thus, another evaluation based on these symptoms would amount to pyramiding.  See 38 C.F.R. § 4.14.  Thus, the Board concludes that an evaluation greater than 10 percent disabling for the Veteran's residuals of a left distal fibula fracture is not warranted.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his residuals of a left distal fibula fracture disability on the basis of severity of malunion or nonunion of the fibula, to include ankle and knee disabilities, and as due to pain, weakness, and loss of function; thus, the demonstrated manifestations - namely pain, and inability to stand or sit for long periods of time- are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's residuals of a left distal fibula fracture, and referral for consideration of an extra-schedular evaluation is not warranted.

Therefore, after applying the benefit of the doubt doctrine, the Board concludes that for the entire increased rating period, the Veteran's residuals of a left distal fibula fracture disability warrants a 10 percent evaluation, and thus, his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not contended, and the record as a whole has not indicated, that the Veteran is unable to maintain substantial employment due to his service-connected disabilities.  In fact, numerous records, including the Veteran's own statements from the January 2015 Board hearing, reflect that the Veteran is currently employed in two jobs, and thus, the Board finds that Rice is inapplicable in this case.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2008, prior to the initial adjudication of the claim to service connection for a left distal fibula fracture on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial noncompensable rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  However, the Board notes that the Veteran was provided with a notice letter in April 2011 which apprised him of what information was required to substantiate a claim for an increased rating of a service-connected disability, even though such notice was not required.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of VA treatment.  The duty to assist was further satisfied by examinations in November 2008, April 2011, and June 2014, during which physicians conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  While the Veteran alleged during the January 2015 Board hearing that the June 2014 VA examiner did not provide him with a truthful, proper, and complete examination, the Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for an increased rating and no further notice or assistance is required.


ORDER

A compensable rating of 10 percent, but not higher, for residuals of a left distal fibula fracture is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


